TERMINATION AND

SHARE CANCELLATION AGREEMENT

 

This Termination and Share Cancellation Agreement (the “Agreement”) is entered
into as of July 5, 2018 (the “Effective Date”) by and between HypGen, Inc.
(formerly, Mega Bridge, Inc.), a Nevada corporation (the “Company”), and
Brighton Capital, Ltd., with primary address at 1875 Century Park East Suite
700, Los Angeles, California 90067 (the “Consultant”), with reference to the
following:

 

WHEREAS, Consultant and Company entered into a Consulting Agreement dated June
28, 2017 (the “Consulting Agreement”) pursuant to which the Company agreed to
pay Consultant certain monetary and equity compensation in consideration for
services to be performed by Consultant;

 

WHEREAS, in connection with the Consulting Agreement, Company issued to
Consultant (i) a Common Stock Purchase Warrant dated June 28, 2017 (the
“Warrant”) to purchase up to 10,000,000 shares of Company common stock; and (ii)
a Share Certificate in the amount of 6,000,000 shares (the “6M Shares”) of
Company common stock dated September 28, 2017 and represented by Share
Certificate No. 1038 (the “Share Certificate”);

 

WHEREAS, the parties desire to rescind and terminate the Consulting Agreement
and Warrant, and cancel 5,500,000 of the 6M Shares and to reissue to Consultant
a new certificate reflecting the balance of the 6M Shares (“500,000 Shares”)

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of Consultant and the
Company, Consultant and the Company hereby agree as follows:

 

1.               Rescission and Termination of Agreements. As of the Effective
Date, (i) the parties mutually agree to the rescission and termination of the
Consulting Agreement and Warrant; and (ii) none of the parties shall have any
obligations to one another under the Consulting Agreement or Warrant, except as
to the 500,000 Shares which shall be deemed to have been issued to Consultant on
June 28, 2017 and the $50,000 cash payment made to Consultant pursuant to
Section 4(a) of the Consulting agreement which the Consultant earned as if the
date of the Consulting Agreement.

 

2.               Cancellation of 5,500,000 of the 6M Shares. As of the Effective
Date, Consultant agrees that 5,500,000 of the 6M Shares is cancelled. Within
five (5) days after the Effective Date, Consultant shall deliver to the Company
or its transfer agent the Share Certificate representing the 6M Shares along
with such stock powers covering the 6M Shares acceptable to the Company's
transfer agent and hereby irrevocably instructs the Company and the Company's
transfer agent to cancel the certificate for 6M Shares and to reissue a new
certificate to Consultant for 500,000 shares as if issued on June 28, 2017. As
of the Effective Date, the 6M Shares will no longer be outstanding on the stock
ledger of the Company and the Consultant shall no longer have any interest in
the 6M Shares except as to the 500,000 Shares which shall be deemed to have been
issued to Consultant on June 28, 2017.

 



   

 

 



3.               Restrictions. In the event that the certificate contains a
legend the Company will provide reasonably requested assistance from Consultant
for Consultant to have the legend removed at the Consultant’s costs.

 

4.               Mutual Release. Except with respect to the obligations under
this Agreement, the Company and Consultant hereby release and discharge the
other party from all known and unknown charges, complaints, claims, grievances,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, penalties, fees,
(including attorneys' fees and costs actually incurred), and punitive damages,
of any nature whatsoever, known or unknown, which either party has, or may have
had, against the other party, whether or not apparent or yet to be discovered,
or which may hereafter develop, for any acts or omissions, including without
limitation any acts or omissions related to or arising under the Consulting
Agreement and the Warrant and the Company and Consultant covenant not to sue the
other party for any actions taken or failed to be taken pursuant to the
Consulting Agreement or the Warrant.

 

5.       Authority; No Assignment. Each party represents and warrants to the
other parties that it has not assigned or sold any of their rights in or to the
Consulting Agreement, and Consultant represents and warrants to the Company that
it has not assigned or sold any of its rights in or to the Warrant or 6M Shares
or Share Certificate. Each party represents and warrants to the other party that
it has the authority to enter into and perform its obligations under this
Agreement and that this Agreement is enforceable against such party.

 

6.       Counterparts. This Agreement may be executed in two or more
counterparts and may be delivered by facsimile or electronic/PDF transmission,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

7. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns. In the event the Company is acquired, is a non-surviving party in a
merger, or transfers substantially all of its assets, this Agreement shall not
be terminated and the transferee or surviving company shall be bound by the
provisions of this Agreement. This Agreement can only be modified if mutually
agreeable and in writing executed by both parties.

 

8. Severability. In the event that any term or provision of this Agreement is
held invalid, void or unenforceable, then the remainder of this Agreement will
not be affected, impaired or invalidated, and each such term and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law.

 

 2 

 

 

9. Governing Law. Regardless of the place of execution or performance, this
Agreement and any related indemnification and confidentiality agreements between
the parties will be deemed made in California. All actions arising hereunder or
in connection herewith will fall under the exclusive jurisdiction and venue of
the American Arbitration Association located in Los Angeles, CA and each of the
parties hereto hereby agrees to the personal jurisdiction and venue of said
arbitrator. The parties hereto agree to service of process by certified mail or
receipted courier. Any right to trial by jury with respect to any claim or
proceeding related to or arising out of this engagement, or any transaction or
conduct in connection herewith, is waived.

 

10. Indemnification. Company will indemnify and defend Consultant and its
officers, directors and employees against any and all loss, liability, cost,
damage and reasonable expense, including, without limitation, reasonable
attorneys’ fees and expenses or other professional fees and reasonable expenses
which the Consultant may suffer or incur by reason of any action, claim or
proceeding brought against the Consultant, arising out of or relating in any way
to this Termination and Share Cancellation Agreement, the Consulting Agreement,
the Warrant or any transaction or action or inaction by the Consultant to the
Company, unless such loss, liability, cost, damage or expense shall have been
determined to have been caused by willful misconduct or gross negligence of the
Consultant. The provisions of this Section shall survive the termination of this
Agreement.

 

CONSULTANT:

 

Brighton Capital Ltd.

 

 

By: /s/ Jeffery B. Wollin

Jeffery B. Wollin

 

COMPANY:

 

HypGen, Inc.

 

 

By: /s/ Dr. McCoy Moretz

Dr. McCoy Moretz, CEO

 



 3 

 



 

[Attached Notary Acknowledgement]

 



 4 

 

 